Order entered April 9, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00895-CR

                          JESSE RUDOLFO GONZALES, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-80739-2016

                                           ORDER
         Before the Court is the State’s April 5, 2019 second motion for an extension of time to

file its tendered brief. We GRANT the motion and ORDER the brief filed as of the date of this

order.


                                                      /s/   DAVID J. SCHENCK
                                                            PRESIDING JUSTICE